Citation Nr: 1035809	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for the purpose of receiving VA death pension 
benefits.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran had active duty from April 1944 to November 1945.  He 
died in October 1979.  The appellant alleges to be the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The appellant indicated on her claim for DIC and death 
pension benefits that she and the Veteran were married in July 
1976.  

2.  The Veteran died in October 1979.  

3.  By her own admission, the appellant married again in January 
1981, and her second husband died in June 2006.  

4.  The appellant filed her claim for DIC and death pension 
benefits in July 2008.  


CONCLUSIONS OF LAW

The requirements for recognition of the appellant as the 
Veteran's surviving spouse for VA death benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52, 3.55 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, however, VCAA notice is not required because the 
issue presented is solely one of statutory interpretation and the 
claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

The appellant seeks entitlement to VA death pension benefits.  
However, she does not meet the criteria to be recognized as a 
"surviving spouse" under 38 C.F.R. 
§§ 3.50 and 3.55.  

Except as provided in 38 C.F.R. § 3.52 (2009) (pertaining to 
marriages which are deemed valid), a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) (2009) and who was the 
spouse of the veteran at the time of the veteran's death (1) who 
lived with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation, which was due to the misconduct of, or procured by 
the veteran without the fault of the spouse and (2) except as 
provided in 38 C.F.R. § 3.55 (2009) has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2009).  


Here, the appellant reports that was married to the Veteran at 
the time of his death in October 1979.  She says they were 
married in 1976.  The evidence also shows that the appellant that 
she remarried in January 1981.  The Board accepts all these 
statement as fact.  Thus, since she remarried, pursuant to 38 
C.F.R. § 3.50, the appellant can only be considered the 
"surviving spouse" of the Veteran if she qualifies under one of 
the exceptions listed under 38 C.F.R. § 3.55.  

As provided in 38 C.F.R. § 3.55, remarriage of a surviving spouse 
is not a bar to benefits if the marriage was void or had been 
annulled pursuant to 38 C.F.R. § 3.55(a)(1).  In this instance, 
there is no evidence that the appellant's remarriage was void or 
had been annulled.  On the contrary, the appellant stated that 
she remarried January 1981, and remained married to her second 
husband until his death in June 2006.  Thus, the appellant's 
"remarriage" cannot be exempted from being a bar to benefits 
under 38 C.F.R. § 3.55(a)(1).

The appellant's remarriage is also not a bar to benefits if, 
after January 1, 1971, the remarriage terminated prior to 
November 1, 1990, or terminated by legal proceedings commenced 
prior to November 1, 1990.  38 C.F.R. § 3.55(a)(2).  However, in 
this instance, the evidence shows that the "remarriage" did not 
terminate until 2006.  Thus, the appellant's "remarriage" cannot 
be exempted as a bar to benefits under 38 C.F.R. § 3.55(a)(2).

The other provisions in 38 C.F.R. § 3.55(a) which allow for 
exceptions to "remarriages" being a bar to benefits are not 
applicable to the appellant's claim.  Specifically, they either 
apply to remarriages after October 1998 or December 1999, or 
apply to situations where the relationships ended prior to 
November 1, 1990.  Since none of these situations apply to the 
appellant, her "remarriage" cannot be exempted as a bar to 
benefits under 38 C.F.R. § 3.55(a).
 

In conclusion, since the evidence shows that the appellant 
remarried pursuant to 38 C.F.R. § 3.50, and does not meet any of 
the exceptions under 38 C.F.R. § 3.55 (allowing for situations 
where remarriages will not be a bar to benefits), the appellant 
is not entitled to recognition as the Veteran's surviving spouse 
for the purpose of receiving VA death pension benefits.  In 
conclusion, pursuant to the aforementioned criteria, there is no 
basis upon which to grant the appellant death pension benefits.  
In so deciding, the Board by no means wishes to negate or 
diminish the Veteran's military service.  He truly served our 
Nation in a time of need.  The appellant and her children should 
remain proud of the Veteran.  However, as the law in this case is 
dispositive, the appellant's claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is dispositive, the benefit of the doubt 
provisions set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not 
for consideration.


ORDER

The claim for recognition of the appellant as the Veteran's 
surviving spouse for VA death benefit purposes is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


